                    UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

JONES WILEY, JR.,

             Plaintiff,

VS.                                                   NO.: 3:20-CV-221-HBG

JERMAINE HARRISON and
G&P TRUCKING COMPANY, INC.
n/k/a CF HOLDCO TRUCKING, INC.,

             Defendants,


        NOTICE OF SERVICE OF PLAINTIFF’S RULE 26(a) DISCLOSURES


      COMES the Plaintiff and provides notice to the Court that he served Plaintiff’s

Rule 26(a) Initial Disclosures to counsel for Defendant on March 29, 2021.

             ESPECTFULLY SUBMITTED, this 29th day of March, 2021.




                                        /s/ P. Richard Talley____________________
                                        P. RICHARD TALLEY, BPR No. 9660
                                        Attorney for Plaintiff
                                        P.O. Box 950
                                        Dandridge, TN 37725
                                        (865) 397-9878 PHONE
                                        (865) 397-0934 FAX
                                        yhtalley@yahoo.com




                                           1
                                CERTIFICATE OF SERVICE

              I hereby certify that on March 29, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be

served by regular U.S. mail.        Parties may access this filing through the Court’s

electronic filing system.



                                            /s/ P. Richard Talley____________________
                                            P. RICHARD TALLEY
                                            Attorney for Plaintiff




                                               2
